—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered March 27, 1995, convicting him of burglary in the first degree (three counts), attempted robbery in the first degree, assault in the second degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred in consolidating the indictment, which charged his codefendant with witness tampering/intimidating, with the main indictment, which jointly charged the defendant and codefendant with, inter alia, burglary and attempted robbery. However, the defendant waived his right to contest this issue when he consented to the consolidation of the two indictments (see, People v Smalls, 213 AD2d 987).
The defendant asserts that the judgment must be reversed because the trial court submitted an annotated verdict sheet to the jury. However, the defense counsel was shown the verdict sheet before it was submitted to the jury and approved it by failing to object to its submission to the jury (see, People v Angelo, 88 NY2d 217; People v Damiano, 87 NY2d 477; People v Fecunda, 226 AD2d 474). Therefore, there was no error in submitting the annotated verdict sheet to the jury.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We further find that the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Sullivan, Santucci and Lerner, JJ., concur.